DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “being oriented perpendicularly with respect to the direction of the evolving cuts” in lines 11-12. However, it is unclear what direction “the direction” is referring to. For instance, “the direction of the evolving cuts” could be the width direction of the evolving cut or the extending direction of the evolving cut. Based on Fig. 1 of the drawings, it will be assumed that “the direction” refers to the extending direction of the evolving cut. Additionally, examiner notes that “at least one circumferential evolving cut” (singular) is introduced in line 3 of claim 1. However, the above limitation in lines 11-12 references “evolving cuts” (plural). Thus, it is unclear which cuts the “evolving cuts” are referring to. It is assumed that “evolving cuts” is intended to refer to “the at least one circumferential evolving cut” introduced in line 3. For examination purposes, “being oriented perpendicularly with respect to the direction of the evolving cuts” in lines 11-12 will be read as “oriented perpendicularly with respect to the extending direction of the at least one evolving cut.” 
Claims 2-10 are also rejected due to their dependence on rejected claim 1. 
Claim 8 recites the limitation "the central region" in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim. Because it is unclear what “the central region” is referring to based on the limitations in claim 1, the entire scope of claim 8 is unclear. Therefore, claim 8 will be taken broadly to mean that each of the protuberances in the hidden part are arranged at regular intervals. However, appropriate correction to the wording of either claim 1 or claim 8 is required in order to clarify the meaning of claim 8. 
Appropriate correction is required in order to overcome the indefiniteness rejections. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2015/0231928) (Sato) (of record) in view of Guichon (US 2014/0130950) (of record) and Takemoto (US 2012/0145294). 
Regarding claim 1, Sato discloses a tread (2) having, when new, a tread surface (see Fig. 2). It is noted that the claims are directed to a tread and not the intended use of the tread. Consequently, the limitations in claim 1 stating “for a heavy-duty vehicle tire” and “intended to come into contact with a roadway during running” are considered to be merely intended use and, therefore, do not require additional structure not present in the tread of Sato. Sato further discloses that this tread (2) comprises at least one circumferential evolving cut (see Modified Figure 7 below) of maximum depth Pc (see Fig. 2) being extended towards the tread surface by a sipe (34) opening onto this tread surface (see Fig. 7). Sato further discloses that this tread (2) comprises a plurality of grooves (33) open when new onto the tread surface (see Fig. 7), these open grooves (33)  being oriented transversely and having, when new, a depth Pg and a mean width Lg (W33) on the tread surface and comprising two ends (see Modified Figure 7 below), these transversely oriented open grooves (33) opening at least at one of their ends (33i) into the at least one evolving cut to form connecting regions (see Modified Figure 7 below; [0080]). Sato further discloses a desire to create a tread with improved wet performance and steering stability by maintaining adequate rigidity ([0003]-[0004]). Sato fails to disclose, however, that the evolving cut comprises at least one part hidden inside the tread, this hidden part, of height Hc, delimited by opposing walls distant from one another by a maximum width Lc, this hidden part being extended towards the tread surface by a sipe opening onto this tread surface, this sipe opening into the hidden part in such a way as to be offset from one of the walls delimiting the hidden part in order to form at least one bridge of material situated radially over said hidden part. Sato also fails to disclose that a protuberance is formed locally on one of the walls of the hidden part of the evolving cut in at least 50% of the connecting regions, this protuberance extending over the entire height Hc of the hidden part and over a total length L measured in the main direction of the hidden part and over a maximum thickness Ep so as to act as a support for the bridge of material situated radially over the hidden part in the connecting region. 

    PNG
    media_image1.png
    1203
    980
    media_image1.png
    Greyscale
Modified Figure 7, Sato
Guichon teaches (as seen in Figs. 1 and 4A-4D) a similar tread (100) having, when new, a tread surface (see Fig. 4A) comprising at least one evolving cut (404) of maximum depth Pc (D, see Fig. 5C; [0031]), this evolving cut (404) comprising at least one part (410) hidden inside the tread (see Fig. 4C; [0028]), this hidden part (410), of height Hc (D2, see Fig. 5C; [0031]), and delimited by opposing walls (420) distant from one another by a maximum width Lc (W2, see Fig. 5C; [0031]), this hidden part (410) being extended towards the tread surface by an outer portion (408) opening onto this tread surface (see Fig. 4A). Guichon further teaches that this outer portion (408) has a width (W2) of less than 0.8 mm ([0032]). It is known in the art that sipes generally have widths less than 2 mm. Therefore, it is clear that the outer portion (408) as taught by Guichon would be considered a sipe by one of ordinary skill in the art. Guichon further teaches that this sipe (408) opens into the hidden part (410) in such a way as to be offset from one of the walls (420) delimiting the hidden part (410) in order to form at least one bridge of material situated radially over said hidden part (410) (see Modified Figure 4C below). Guichon further teaches that the tread (100) comprises a plurality of open grooves (see Modified Figure 1 below) that open into the evolving cut (404) to form connecting regions (see Modified Figures 1 and 4B below). Guichon further teaches that a protuberance (423) is formed locally on one of the walls (420) of the hidden part (410) of the evolving cut (404) (see Fig. 4D) in at least 50% of the connecting regions (see Fig. 4A), this protuberance (423) extending over the entire height Hc (D2) of the hidden part (410) (see Fig. 4D) and over a total length L (see Fig. 4B) measured in the main direction of the hidden part (410) and over a maximum thickness Ep (see Fig. 4D) so as to act as a support for the bridge of material situated radially over the hidden part (410) in the connecting region (see Fig. 4D). Guichon further teaches that this hidden part (410) and this protuberance (423) improve wet and snow traction of the tread by providing grip as well as allowing for the storage and evacuation of snow and fluids such as water ([0025]), without unacceptably decreasing the rigidity of the tread ([0025]; [0035]; see Fig. 6). 

    PNG
    media_image2.png
    477
    643
    media_image2.png
    Greyscale

Modified Figure 4C, Guichon

    PNG
    media_image3.png
    901
    989
    media_image3.png
    Greyscale

Modified Figure 1, Guichon

    PNG
    media_image4.png
    558
    1091
    media_image4.png
    Greyscale

Modified Figure 4B, Guichon
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the evolving cut and sipe as disclosed by Sato to include the hidden part and the protuberance as taught by Guichon because they would have had a reasonable expectation that doing so would lead to a further improvement of the wet and snow traction of the tread without unacceptably decreasing the rigidity of the tread. 
Modified Sato still fails to disclose, however, that the transversely oriented open grooves (Sato: 33) are oriented perpendicularly with respect to the direction of the evolving cut. 
Takemoto teaches a similar tire (title) with a tread (2) comprising a circumferential cut (11) and a plurality of open grooves (10) being oriented transversely and opening at least one of their ends into the circumferential cut (11) (see Fig. 2). Takemoto further teaches that these open grooves (10) are oriented perpendicularly with respect to the extending direction of the circumferential cut (11) (see Fig. 2; [0023]; see Table 1, Example 1). Takemoto further teaches that orienting the open grooves (10) in this way helps to increase the drainage performance of the tire while providing sufficient lateral rigidity, thereby improving uneven wear resistance ([0023]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the open grooves disclosed by modified Sato to be oriented perpendicularly to the extending direction of the evolving cut, as taught by Takemoto, because they would have had a reasonable expectation that doing so would help to increase the drainage performance of the tire and improve the uneven wear resistance of the tire. 
Regarding claim 2, modified Sato discloses all of the limitations as set forth above for claim 1. Guichon teaches that the protuberance (Guichon: 423) is formed in each connecting region of the tread (Guichon: 100) (Guichon: see Fig. 4A). Therefore, because modified Sato includes the teachings from Guichon regarding the protuberance, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato such that the protuberance is formed in each connecting region of the tread. 
Regarding claim 3, modified Sato discloses all of the limitations as set forth above for claim 1. Guichon teaches that the maximum thickness Ep of the protuberance (Guichon: 423) is at least equal to the width of the bridge of material situated radially over the hidden part (Guichon: 410) in the connecting region (see Modified Figure 4C below). Therefore, because modified Sato includes the teachings from Guichon regarding the protuberance, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato such that the protuberance has a maximum thickness Ep at least equal to the width of the bridge of material situated radially over the hidden part in the connecting region. 

    PNG
    media_image5.png
    533
    643
    media_image5.png
    Greyscale

Modified Figure 4C, Guichon
Regarding claim 4, modified Sato discloses all of the limitations as set forth above for claim 1. Guichon teaches that the protuberance (Guichon: 423) is formed in such a way that, in a cross section (Guichon: see Fig. 4D) at the connecting region, the space not occupied by the protuberance (Guichon: 423) in the hidden part (Guichon: 410) is equal to about 50% of the cross sectional area of the hidden part (Guichon: 410) (Guichon: see Fig. 4D), suggesting the limitation in claim 4 that the space not occupied by the protuberance in the hidden part is at least equal to 20% of the cross-sectional area of the hidden part. Therefore, because modified Sato includes the teachings from Guichon regarding the protuberance, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato such that, in a transverses cross section, the space not occupied by the protuberance in the hidden part is at least equal to 20% of the cross-sectional area of the hidden part. 
Regarding claim 8, modified Sato discloses all of the limitations as set forth above for claim 1. Modified Sato further discloses that each of the protuberances (Guichon: 423) formed in the hidden part (Guichon: 410) are arranged at regular intervals (see Modified Figure 4B above). 
Regarding claim 9, modified Sato discloses all of the limitations as set forth above for claim 1. Guichon teaches that each protuberance (Guichon: 423) in the connecting regions is arranged on only one wall of the evolving cut (Guichon: 404) (see Modified Figure 4B above). Therefore, since there are only two walls of the evolving cut disclosed by Sato (i.e. a finite number of options), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried modifying Sato with the protuberance (Guichon: 423) taught by Guichon such that the protuberance is arranged on an axially outer wall of the evolving cut because they would have had a reasonable expectation that doing so would be an effective way of combining the protuberance of Guichon with the evolving cut of Sato. Furthermore, Guichon teaches that each protuberance (Guichon: 423) in the connecting regions project toward the open grooves (see Modified Figures 4B and 1 above). Therefore, since modified Sato includes the teachings from Guichon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato such that the protuberance (Guichon: 423) projects towards the transversely oriented open grooves (Sato: 33). Thus, modified Sato satisfies all of the limitations in claim 9. 
Regarding claim 10, modified Sato discloses all of the limitations as set forth above for claim 1. Guichon teaches that each protuberance (Guichon: 423) extends into the at least one evolving cut (Guichon: 404) and projects towards the transversely oriented open grooves (see Modified Figures 4B and 1 above). Therefore, since modified Sato includes the teachings from Guichon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato such that each protuberance (Guichon: 423) extends into the at least one evolving cut and projects towards the transversely oriented open grooves (Sato: 33). Thus, modified Sato satisfies all of the limitations in claim 10. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2015/0231928) (Sato) (of record) in view of Guichon (US 2014/0130950) (of record) and Takemoto (US 2012/0145294) as applied to claim 1 above, and further in view of Miyazaki et al. (US 2010/0084062) (Miyazaki) (of record).
Regarding claim 5, modified Sato discloses all of the limitations as set forth above for claim 1. Modified Sato further discloses that each protuberance comprises lateral parts extending on each side of the connecting region (see Modified Figure 4B below). Modified Sato fails to disclose, however, that these lateral parts form parts of variable thickness so as to limit the disruption to flow in the hidden part of the evolving cut. 

    PNG
    media_image6.png
    558
    998
    media_image6.png
    Greyscale

Modified Figure 4B, Guichon
	Miyazaki teaches a similar tread (see Fig. 1) comprising an evolving cut (5) wherein protuberances (see Modified Figure 5C below) are formed. Miyazaki further teaches that each protuberance comprises lateral parts of variable thickness (see Modified Figure 5C below). Miyazaki further teaches that this configuration allows for an increased water removal effect ([0029]). 

    PNG
    media_image7.png
    564
    523
    media_image7.png
    Greyscale

Modified Figure 5C, Miyazaki
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lateral parts of each protuberance as disclosed by modified Sato to have variable thickness as taught by Miyazaki because they would have had a reasonable expectation that doing so would lead to an increased water removal effect, particularly in limiting the disruption to flow in the hidden part of the evolving cut.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2015/0231928) (Sato) (of record) in view of Guichon (US 2014/0130950) (of record) and Takemoto (US 2012/0145294) as applied to claim 1 above, and further in view of Heinhaupt (WO 2016/110348 with English Machine Translation) (of record).
Regarding claim 6, modified Sato discloses all of the limitations as set forth above for claim 1. Modified Sato fails to disclose, however, a bridge of material formed in at least one of the grooves and open onto the tread surface, the bridge of material having a height Hp comprised between 30% and 70% of the depth Pg of the open groove and a length Lp measured in the direction of the open groove which is at most equal to 75% of the length Lr of said open groove. 
Heinhaupt teaches a similar tread (see Fig. 1) comprising a bridge of material (7) formed in an open groove (3) having a height Hp (h1) comprised between 40% and 70% of the depth Pg of the open grooves (3) ([0030]), overlapping with the claimed range of between 30% and 70%. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Heinhaupt further teaches that the bridge of material (7) has a length Lp measured in the direction of the open groove (3) (see Fig. 1) which is less than 75% of the length Lr of said open groove (3) (see Fig. 1), suggesting the claim limitation that a length Lp is at most equal to 75% of the length Lr of said open groove. Heinhaupt further teaches that this bridge of material (7) improves the stability of the tread, especially under high loads ([0006]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tread disclosed by modified Sato to include the bridge of material as taught by Heinhaupt because they would have had a reasonable expectation that doing so would lead to an improvement in the stability of the tread, especially under high loads.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2015/0231928) (Sato) (of record) in view of Guichon (US 2014/0130950) (of record) and Takemoto (US 2012/0145294) as applied to claim 1 above, and further in view of Audigier et al. (US 2012/0227883) (Audigier) (of record).
Regarding claim 7, modified Sato discloses all of the limitations as set forth above for claim 1. Modified Sato further discloses at least one evolving cut (see Modified Figure 7 above) comprising a hidden part (Guichon: 410). Modified Sato fails to disclose, however, that the hidden part is wavy in the direction of the thickness of the tread. 
Audigier teaches a similar tread (10) wherein at least one evolving cut (2) comprises a hidden part (22) which is wavy in the direction of the thickness of the tread (10) (see Fig. 1; [0088]). Audigier further teaches that this configuration allows for the same or better safety performance of the tread in terms of water clearance regardless of the level of tread wear while improving the tread performance in terms of service life to wear ([0016]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified hidden part of the evolving cut disclosed by modified Sato to be wavy in the direction of the thickness of the tread because they would have had a reasonable expectation that doing so would lead to an improved performance of the tread in terms of service life to wear while maintaining the safety performance of the tread in terms of water clearance.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/07/2022, with respect to the rejection of independent claim 1 under 35 U.S.C. 103 over Sato et al. and Guichon have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sato et al., Guichon, and Takemoto.
Regarding applicant’s argument that neither Guichon not Sato disclose a circumferential evolving cut comprising at least one part hidden inside the tread, this hidden part being extended towards the tread surface by a sipe opening onto this tread surface, examiner respectfully disagrees. While it is true that neither Guichon nor Sato individually teach all of the above cited limitations, the rejection of these limitations, as set forth above, is based on the combination of Sato in view of Guichon. For instance, as set forth above, Sato discloses a narrow circumferential cut including a sipe (Sato: 34) opening onto the tread surface. Sato fails to disclose that the cut comprises at least one hidden part inside the tread. Guichon teaches a hidden part (Guichon: 410) being extended towards the tread surface by a sipe (Guichon: 408). Guichon further teaches that this hidden part (Guichon: 410) improves wet and snow traction of the tread by providing grip as well as allowing for the storage and evacuation of snow and fluids such as water (Guichon: [0025]). Therefore, it is the examiner’s opinion that the combination of the circumferential cut disclosed by Sato and the hidden part taught by Guichon suggest the above limitations with sufficient reason to combine. Thus, applicant’s specific arguments against the Sato reference and the Guichon reference are not persuasive. 
Regarding applicant’s argument that the sipe (Sato: 34) disclosed by Sato is not a radial extension of a hidden part and that it is not connected to or any part of the open groove (Sato: 33), examiner respectfully disagrees. While it is true that the sipe (Sato: 34) disclosed by Sato is not a radial extension of a hidden part, examiner notes that the Sato reference is not relied upon in the rejection to teach this limitation. Instead, as set forth above, examiner uses the teachings from Guichon to modify Sato to have a hidden part below the sipe (Sato: 34). Furthermore, Sato clearly discloses that the open grooves (Sato: 33) are connected to the sipe (Sato: 34) (Sato: [0080]). Thus, applicant’s arguments against the Sato reference are not persuasive. 
Regarding applicant’s argument that Guichon fails to disclose a circumferential evolving cut and fails to disclose a protuberance positioned in a connecting region of an evolving cut and an open groove, examiner respectfully disagrees. Examiner notes that it is not necessary for the cut (Guichon: 404) taught by Guichon to be a circumferential cut since Sato already teaches that limitation, and the rejection is reliant on the circumferential cut disclosed by Sato. Furthermore, examiner notes that the cut (Guichon: 404) disclosed by Guichon does have a circumferential component (Guichon: see Fig. 1). Additionally, as set forth in the above Office Action, examiner submits that the sidewall (423) disclosed by Guichon can clearly be interpreted as a protuberance meeting the limitations of the claimed protuberance in claim 1. Additionally, as reproduced below, Modified Figure 4B of Guichon clearly shows that the protuberance (423) is in a connecting region with the open grooves since the protuberance (423) is adjacent to the side (406) of the evolving cut (404) that connects to the open grooves (see also Modified Figure 1 below). Thus, applicant’s arguments against the Guichon reference are not persuasive. 

    PNG
    media_image4.png
    558
    1091
    media_image4.png
    Greyscale

Modified Figure 4B, Guichon

    PNG
    media_image3.png
    901
    989
    media_image3.png
    Greyscale

Modified Figure 1, Guichon
As such, claims 1-10 stand rejected. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749